Pee Curiam.
This is an appeal from a judgment of the Supreme Court affirming a judgment of the District Court of Atlantic City. The affirmance in the Supreme Court was put upon the ground that it was a fact case and was properly submitted to the jury. We concur in that view, and, consequently, as there is evidence to sustain the finding of the Supreme Court, upon familiar principles, it will not be disturbed.
For affirmance- — Th e Chancellor, Ci-iiee Justice, Teencitard, Parker, Bergen, Kalisch, Bogert, Vredenburgh, Congdon, White, Heppenheimer- JJ. 11.
For reversal — None.